UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 15-1968


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

               Defendant – Appellant,



                              No. 15-1969


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

               Defendant – Appellant,



                              No. 15-1970


WAKE COUNTY HUMAN SERVICES,

               Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,
                Defendant – Appellant,



                             No. 15-1971


STATE OF NORTH CAROLINA,

                Plaintiff - Appellee,

          v.

WILLIAM SCOTT DAVIS, JR.,

                Defendant – Appellant,



                             No. 15-1972


WILLIAM SCOTT DAVIS, JR.,      as       next   best   friend   to   his
daughter J.F.D., a minor,

                Plaintiff - Appellant,

          and

J.F.D., a minor,

                Plaintiff,

          v.

CHARLOTTE MITCHEL, individually and as Guardian Ad Litem of
J.F.D., appointed by the Court; WENDY KIRWAN, individually
and as Supervisor Wake County N.C. Guardian Ad Litem
Program; NAOMIE LIVINGSTON, Individually and as Director
Wake County NC Guardian Ad Litem Program and all staff
individually and in their official capacities as program
managers, superiors and Advocate Attorneys for the Wake
County NC 10th Judicial District Guardian Ad Litem Program;
JANE VOLLAND, Individually, and as Director of the State of
North Carolina Ad Litem; BEVERLY PERDUE, individually and as
Governor of the State of North Carolina; NANCY BERSON,
individually and as Child and Family for UNC School of

                                    2
Medicine Program on Childhood Trauma and Maltreatment;
ANTHONY HAL MORRIS, Individually and in their official
capacities as Advocate Attorneys for the Wake County N.C.
Guardian Ad Litem Program; RICHARD CROUTHARMEL, Individually
and in their official capacities as Advocate Attorneys; for
the Wake County N.C. Guardian Ad Litem Program; SUSAN F.
VICK, Individually and in their official capacities as
Advocate Attorneys; for the Wake County N.C. Guardian Ad
Litem Program; REGINALD O'ROURKE, Individually and in their
official capacities as Advocate Attorneys; for the Wake
County N.C. Guardian Ad Litem Program; MELLONNEE KENNEDY,
Individually and in their official capacities as Advocate
Attorneys; for the Wake County N.C. Guardian Ad Litem
Program; CARRIE FLATT, Individually and in their official
capacities, as Program Supervisors for the Wake County, N.C.
Guardian Ad Litem Program; FONDA LYONS-COUSAR; MARGARET
HERTZLER, individually and in their official capacities, as
Program Supervisors for the Wake County, N.C. Guardian Ad
Litem Program; CHERYL HANES, Individually and in their
official capacities, as Program Supervisors for the Wake
County, N.C. Guardian Ad Litem Program,

               Defendants – Appellees,



                            No. 15-7355


WILLIAM SCOTT DAVIS, JR.,

               Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; BEVERLY PERDUE, Governor; MELANIE A.
SHEKITA; COLON WILLOUGHBY; ERIC CRAIG CHASSE; LORI CHRISTINA;
ROBERT RAEL; DAVID COOK; ALBERT SINGER; ROGER ASKEW; ELIZABETH
MCCLEERY; SYDNEY BATELL; SCOTT WARREN; NORTH CAROLINA DEPARTMENT
OF HEALTH & HUMAN SERVICES; WAKE COUNTY HUMAN SERVICES; RAMON
RAJENO; JOHN TENNA; WARREN LUCKWIG; LISA SELLERS; DANIELLE
DOYLE; JAN MAGRI; AUDREY RICHARDSON; TAMMY PATTERSON; ALLISON
THOMPSON; SONJA CARLTON; WAKE COUNTY BOARD OF DIRECTORS; WAKE
COUNTY SCHOOL BOARD; KINGWOOD ELEMENTARY SCHOOL; SHERRY SESSER;
ELAINE HOFFETT; KRISTEN LEWIS; TOWN OF CARY; CARY POLICE
DEPARTMENT; SETH CUNNINGHAM; PAT BAZEMORE; IRVING LESSETT;
MICHELLE SAVAGE; GREGORY SAVAGE; ADAM SHAKATE; MARK EVERSON;

                                 3
NANCY  BENSON;   JANE  VOLLAND;  MAONIE   LIVINGSTON;  CHARLOTTE
MITCHELL; WENDY KIRWIN; RICHARD CROUTHIMEL; HAL MORRIS; SUSAN
VICK; JANE DOE; NORTH CAROLINA DEPARTMENT OF CORRECTIONS; DENISE
EDWARDS; ALLEN BRONIES; ANGELA HASS; DAVID DUKE; JAMIE HUNT;
OLLIE TAYLOR; ROBERT BROWN; RICHARD DURHAM; ROBIN STRICKLAND;
BRIAN DEMEFONE,

                 Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Fox, Senior
District Judge.     (5:14-cv-00005-F; 5:14-cv-00004-F; 5:14-cv-
00003-F; 5:14-cv-00007-F; 5:12-cv-00493-F; 5:11-ct-03258-F)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se. Roger Allen Askew,
WAKE COUNTY ATTORNEY’S OFFICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    4
PER CURIAM:

      In these consolidated appeals, William Scott Davis, Jr.,

seeks to appeal the district court’s orders denying his motions

for recusal and to reopen.       We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.        Wake Cty. Human Servs. v. Davis,

No.   5:14-cv-00005-F    (E.D.N.C.   July    14,   2015);     id.   (Aug.   26,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument   would   not    aid   the   decisional

process.



                                                                      AFFIRMED




                                     5